Opinion
Per Curiam,
This is an appeal from a decree of the orphans’ court. The hearing judge sustained a probated will and incorporated certain findings in his decree. The judge found that the contested will was executed by the testator, that at the time of execution he was of sound mind, and that the will was not procured by fraud, duress or undue influence. There was ample evidence to support the findings and conclusions of the hearing judge, which were affirmed by the orphans’ court, and there was no error of law.
Decree affirmed. Costs on appellant.